DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3-20 are pending, with claims 10 and 16-20 withdrawn from consideration as being directed to non-elected inventions.
Claim 2 has been canceled.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, 9, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27 and 29-31 of U.S. Patent No. 10,084,220. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the U.S. Patent No. 10,084,220 claim the same solid state electrolyte composition and the same lithium secondary battery.
The U.S. Patent No. 10,084,220 claims a solid state electrolyte composition comprising (A) a lithium ion-conducting polymer matrix or binder selected from a 4, LiPF6, LiBF4, LiAsF6, LiCF3SO3, LiN(CF3SO2)2, LiBOB, LiBF2C2O4, LiBF2C2O4, LiNO3, LiPF3(CF2CF3)3, LiBETI, lithium bis(fluorosulfonyl)imide, an ionic liquid-based salt, or combination thereof, and wherein the polymer matrix or binder is in an amount of 1-99% by weight of the electrolyte composition (claim 27). 
The U.S. Patent No. 10,084,220 further claims specific sulfonated polymers (claim 29).
The solid state electrolyte composition in claims 27 and 29 of the U.S. Patent No. 10,084,220 is equivalent to the solid state electrolyte composition in claims 1 and 11 of the instant application.
The U.S. Patent No. 10,084,220 further claims a lithium secondary battery (claims 30 and 31), same as in claims 8 and 9 of the instant application.

Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 7 of U.S. Patent No. 10,680,287. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the U.S. Patent No. 10,680,287 claim the same solid state electrolyte composition.
The U.S. Patent No. 10,680,287 claims a solid state electrolyte composition comprising (A) a lithium ion-conducting polymer matrix or binder selected from a sulfonated polymer and (B) a lithium ion-conducting inorganic species selected from LiClO4, LiPF6, LiBF4, LiAsF6, LiCF3SO3, LiN(CF3SO2)2, LiBOB, LiBF2C2O4, LiBF2C2O4, LiNO3, LiPF3(CF2CF3)3, LiBETI, lithium bis(fluorosulfonyl)imide, an ionic liquid-based 
The U.S. Patent No. 10,680,287 further claims specific sulfonated polymers (claim 7).
The solid state electrolyte composition in claims 1, 6, and 7 of the U.S. Patent No. 10,680,287 is equivalent to the solid state electrolyte composition in claims 1 and 11 of the instant application.

Allowable Subject Matter
Claims 5 and 6 are allowed.
Claims 3, 4, 7, and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on September 01, 2021 have been fully considered but they are not persuasive. 
The applicant did not argue the double patenting rejection and did not file Terminal Disclaimers. 
Therefore, the rejection of claims 1, 8, 9, and 11 on the ground of nonstatutory double patenting as being unpatentable over claims 27 and 29-31 of U.S. Patent No. 10,084,220 and the rejection of claims 1 and 11 on the ground of nonstatutory double 
The applicant needs to file Terminal Disclaimers in order to put the instant application in condition for allowance.
When claim 1 is allowed, claims 16-18 will be rejoined because they include all the limitations of claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810.  The examiner can normally be reached on Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722